Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Amendment to claim 14, Declaration under 37 CFR 1.132 and Applicant’s arguments are sufficient  to overcome rejection under 35 USC 103 set forth in the previous Office Action.

Independent claim 14 and dependent claims 16, 21 and 23-25 drawn to a polybutylene terephthalate flame retardant composition, comprising halogenated acrylate, which eludes methoxyethanol, diethoxypropanol or benzoic acid under heating, where the polymer contains 50-1000 ppm of linear low density component.

Declaration signed by Kazuya Goshima presented experimental data demonstrating the synergism of  methoxyethanol and a linear low- molecular weight body for improving melt fluidity of the composition (see Table 1).

As a result of effective unexpected results demonstration, the  secondary reference (i.e. Vollkommer et al (US 4211730)) is no longer available as a prior art and rejection under 35 USC 103 is hereby withdrawn.  
 
The new search does not result in a reference covering the subject matter of independent claim 14.

The closest prior art found is represented by Ohtake et al (US 20120232200).


However, the reference is silent regarding amount of specific gases derived from the composition. 
As a result, independent claim 14 and dependent claims 16, 21, 23, 24 and 25 are allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





GL
/GREGORY LISTVOYB/               Primary Examiner, Art Unit 1765